United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1304
                                  ___________

Bobby Dean Lewis,                         *
                                          *
               Appellant,                 *
                                          *
        v.                                *
                                          * Appeal from the United States
Danny Estes, in his individual and his    * District Court for the
official capacity as Sheriff of           * Western District of Missouri.
Nodaway County, Missouri; Tray            *
Pitts, in his individual capacity as      *
Deputy Sheriff; D. L. Merrill, Trooper, *        [UNPUBLISHED]
in his individual capacity; David A.      *
Baird, Prosecuting Attorney for           *
Nodaway County, Missouri, in his          *
individual capacity; Roger Combs,         *
Circuit Judge for Nodaway County,         *
Missouri, in his individual capacity,     *
                                          *
               Appellees.                 *
                                     ___________

                         Submitted: November 6, 2000
                             Filed: November 8, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      Missouri inmate Bobby Dean Lewis appeals the district court’s1 28 U.S.C.
§ 1915A dismissal of his 42 U.S.C. § 1983 action, in which he had sought a declaratory
judgment against a judge, a prosecuting attorney, a sheriff, a deputy sheriff, and a state
trooper.

        Lewis argues this dismissal was erroneous because he paid his filing fee. We
disagree. See 28 U.S.C. § 1915A (granting district court authority to review, before
or immediately after docketing, all prisoners’ civil complaints that seek redress from
governmental entities, officers, or employees; court shall dismiss actions that are, inter
alia, frivolous or malicious); Rowe v. Shake, 196 F.3d 778, 781 (7th Cir. 1999) (based
on plain statutory language, “§ 1915A applies to all prisoners, no matter their fee
status, who bring suit against a government entity, officer, or employee”); Carr v.
Dvorin, 171 F.3d 115, 116 (2d Cir. 1999) (per curiam) (§ 1915A’s screening procedure
applies to all civil complaints filed by prisoners, regardless of payment of filing fee);
McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997) (same).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri.
                                           -2-